678 N.W.2d 436 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael R. ALLEN, Defendant-Appellant.
Docket No. 124747, COA No. 239990.
Supreme Court of Michigan.
April 23, 2004.
On order of the Court, the application for leave to appeal the August 14, 2003 *437 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would remand this case to the Court of Appeals for reconsideration in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).